PER CURIAM:
Defendant John William Farmer was tried in Barry County for uttering a forged instrument, the Last Will and Testament of Nona Collier, deceased. He was found guilty of forgery and his punishment assessed at “$1,000 and no confinement.”
The parties filed herein, in lieu of a transcript, a Statement of Case [Rule 81.13, V.A.M.R.] which was approved by the trial court. The statement shows the verdict of the jury was May 16, 1978, but does not show allocution, judgment and sentence. Rule 27.09, V.A.M.R.
We have no jurisdiction because no final judgment has been rendered. State v. Chase, 415 S.W.2d 731 (Mo.1967); State v. Gilbert, 507 S.W.2d 25 (Mo.App.1974).
The appeal is remanded for allocution, sentence and judgment.
All concur.